                                                               FILED
                                                             IN CLERK'S OFFICE
                                                       U.S. DISTRICT COURT E.D.N. Y.


UNITED STATES DISTRICT COURT                           *     JUL 3 0 2019       *
EASTERN DISTRICT OF NEW YORK
                                                       BROOKLYN OFFICE

UNITED STATES OF AMERICA,              Statement of Reasons Pursuant to
                                       18 U.S.C. § 3553(c)(2)
                -against-
                                       17-CR-48
SINMYAH AMERA CEASAR,                  19-CR-117
                      Defendant.


Parties:                           Appearances:

For United States                  Josh Hafetz
                                   Ian C. Richardson
                                   United States Attorney's Office
                                   Eastern District of New York
                                   271 Cadman Plaza East
                                   Brooklyn, NY 11201

For Defendant                      Deirdre D. von Dornum
                                   Samuell.Jacobson
                                   Federal Defenders of New York
                                   One Pierrepont Plaza, 16th Floor
                                   Brooklyn, NY 11201
JACK B. WEINSTEIN, Senior United States District Judge:

                                                       Table of Contents
I. Introduction ................................................................................................................................. 1
II. Facts ........................................................................................................................................... 3
   A.        Defendant's Background ..................................................................................................... 3
   B.        Defendant's Health .............................................................................................................. 5
   C.        Defendant's Involvement with ISIL .................................................................................... 7
        1.      Brief Background of ISIL ................................................................................................ 7
        2.      Defendant's Conduct in Material Support ofISIL. .......................................................... 9
        3.      Defendant's Plans To Travel to ISIL-Controlled Territory ........................................... 13
   D.        Defendant's Arrest and Material Support Guilty Plea ....................................................... 14
   E.        Defendant's Obstruction of Official Proceeding ............................................................... 14
III. Sentencing Hearing ................................................................................................................. 19
   A.        Expert Testimony ............................................................................................................... 19
        1.      Dr. Lorenzo Vidino ........................................................................................................ 19
        2.      Dr. Kostas Katsavdakis .................................................................................................. 24
        3.      Daisy Khan ..................................................................................................................... 30
        4.      Dr. Marc Sageman .......................................................................................................... 32
        5.      Dr. Katherine Porterfield ................................................................................................ 34
   B.        Defendant's Testimony ...................................................................................................... 38
   C.        Letter of Defendant's Half-Brother ................................................................................... 39
IV. Offense Level, Criminal History Category, and Sentencing Guidelines Range ..................... 40
V. Law ........................................................................................................................................... 41
VI. 18 U.S.C. § 3553(a) Considerations ....................................................................................... 43
   A.        Rehabilitation, Punishment, and Deterrence ...................................................................... 43
   B.        Potential Harm of Long Incarceration ............................................................................... 47
   C.        First Amendment Issues ..................................................................................................... 48
VII. Sentence ................................................................................................................................. 49
VIII. Conclusion ........................................................................................................................... 53
   I. Introduction

       Sinmyah Amera Ceasar ("Ceasar" or "Defendant") pled guilty to (1) conspiring to

provide material support and resources to the Islamic State of Iraq and the Levant ("ISIL" or

"ISIS"), designated by our government as a foreign terrorist organization, and (2) obstruction of

an official proceeding.

       Extensive sentencing hearings were conducted. The parties filed briefs and provided the

court with more than 1,000 pages of exhibits. Over the course of three days, the court heard

testimony from five experts. Defendant's half-brother submitted a letter in support of his sibling.

She spoke at length on her own behalf.

       Defendant had a traumatic life: Now 24 years old, she is a survivor of serious sexual,

physical, and emotional trauma. Her father abused her sexually. Her mother's limiting physical

conditions prevented her care of Ceasar, so Defendant was repeatedly shifted from foster care

placement to foster care placement, and abused continuously along the way. Her three husbands

were each physically and emotionally abusive.

       Identifying as Muslim, as a young adult, Ceasar sought acceptance with an organization

advocating violence and destruction in the United States and other parts of the world: ISIL. She

connected individuals in the United States with individuals affiliated with ISIL and posted

propaganda for ISIL online. She planned to travel to ISIL territory and to join the organization

there. Subsequent to her guilty plea for conspiracy to provide material support, when on

presentence release because of health problems, Ceasar engaged in similar conduct, lied to the

government about it, and deleted records of her communications favoring ISIL.

       Against this backdrop of aiding ISIL, under federal ·penal jurisprudence, the court

considers general and specific deterrence, incapacitation, rehabilitation, and punishment. She is

sentenced to a total of 48 months of incarceration-about 28 months already served while she


                                                 1
awaited sentencing in jail. Incarceration is to be followed by eight years of supervised release.

The sentence is designed to ensure that (1) the public is adequately protected from ISIL and

organizations like it, (2) Ceasar is punished for her dangerous criminal conduct, and (3) her

rehabilitation to a productive, lawful citizen of the United States is encouraged.

       It is apparent that this young woman is in need of long-term intensive educational,

emotional, and economic support to address her traumas, which have, in part, motivated her

actions to join a dangerous organization as a substitute for normal family life.

        In Europe, countries such as Denmark and the Netherlands have designed and used

intensive disengagement and deradicalization programs to assist prisoners charged and convicted

of terrorism-related offenses. The United States has no such program. The Bureau of Prisons

should seriously consider designing an appropriate program to deal with American terrorists like

this one. Without access to treatment while incarcerated or on supervised release, Defendant will

likely remain an unrehabilitated supporter of ISIL and a continuing danger to the United States.

Ceasar's counsel and the Probation Department are developing a program of intensive treatment

and support for the term of her supervision after her incarceration; the treatment should begin in

prison and connect seamlessly with control and assistance by Probation.

       The sentence is sufficient, but not greater than necessary. The Bureau of Prisons and

other relevant federal agencies should design and use disengagement and deradicalization

programs to help ensure that people in similar circumstances have a reasonable chance at

rehabilitation. See United States v. Doe, 323 F. Supp. 3d 368 (E.D.N.Y. 2018) (explaining the

non-incarceration sentence of a young person who had broken from ISIL and was on the path to

reintegration into lawful society).




                                                 2
   II. Facts

       A. Defendant's Background

       Ceasar had a difficult childhood: She was born in New Jersey in 1994. Revised

Presentence Investigation Report ("PSR") , 81. She is the only child born to her parents, who

divorced when she was three years old following her father's physical abuse of her mother. Id.

Ceasar' s mother had custody of her during the week, and her father had custody on weekends.

Def. 's Sent. Mem. 3, No. l 7-cr-48, ECF No. 102. Defendant has four paternal half-siblings, but

has a passing relationship with only her oldest half-brother. PSR 182. He is now supportive,

intending to help her live a lawful way of life. Id; Def. Ex. XX (letter of Defendant's half-

brother in support of Defendant).

       Ceasar's father sexually abused her from the age of four to 11. PSR 181. Defendant's

mother reported the abuse. Id. A restraining order was issued against him. Id. Though out of

contact with him for many years, she saw him mostly recently in 2017, when he criticized her for

her involvement in the instant offenses and for bringing dishonor on her family. Def. 's Sent.

Mem. 6. She has been ostracized by all in the family but the half-brother.

       Ceasar's mother was gravely ill for most of Defendant's life, suffering from diabetes and

kidney failure. PSR ,181, 83. Her mother was unable to work as a result of her physical

maladies; the two suffered financially. PSR 183. When Ceasar was seven, her mother became

blind because of diabetes-related complications. PSR 1 81; Def. 's Sent. Mem. 3. By the time

Ceasar was ten, she was her mother's primary caregiver.· Def.'s Sent. Mem. 3-4. Defendant was

responsible for grocery shopping, cooking meals, cleaning their apartment, and monitoring her

mother's medication and medical appointments. Id The mother's medical complications

became so serious that when Ceasar was 13, her mother was admitted to a nursing home, where

she remained until her death from a heart attack in 201 7 at the age of 49. PSR 11 81, 83.


                                                3
          Defendant was placed in foster care and lived with three families in four years. PSR

,r 83.   Her first foster parent locked her in a room for one month and fed her only peanut butter.

Id. This foster parent would not allow Ceasar to speak to her mother. Def. 's Sent. Mem. 4.

Ceasar told her teachers about this and she was removed from this foster placement. Id.

Defendant's next foster placement was with a paternal aunt and her paternal grandparents, who

pressured Ceasar to forgive her father for abusing her. PSR ,r 83; Def.'s Sent. Mem. 4-5. She

was hurt that they supported him over herself and requested a transfer to a new home. Id. The

final foster placement was with a family that had previously served as a foster placement for

Ceasar's mother. Def.'s Sent. Mem. 5. It lasted two years, but Ceasar reports that the family

refused to spend the foster care maintenance payments it received from the state on her care. Id.;

PSR ,r 83. She signed herself out of foster care when she was 17. PSR ,r 83.

          Ceasar' s living and family situations became increasingly unstable. From 2011 until her

arrest in 2017, she lived with friends, romantic partners, and in homeless shelters. PSR ,r,r 83-

85.

          Seeking a stable family, between 2011 and 2013, she entered into successive religious

marriages with three older men. PSR ,r 84; Def. 's Sent. Mem. 5. Each of the relationships ended

quickly. PSR ,r 84. Defendant's first marriage in 2011 to a 25-year-old man ended because he

physically abused her; he was using drugs. Def. 's Sent. Mem. 2, 5. Her next marriage in 2012

was to a 39-year-old man who frequently punched and choked her. PSR ,r 84; Def. 's Sent.

Mem. 2, 5. Ceasar's final marriage, in 2013, was to a 42-year-old man who was possessive and

controlling. Id. Their relationship ended shortly after Defendant had a miscarriage. PSR ,r 84.




                                                   4
        At the time of her arrest, Ceasar contends that she was en route to Sweden to marry a

fourth man, whom she met online. Def.'s Sent. Mem. 6, 18. The government suspected her real

reason for wanting to go abroad was to join ISIL. See Sent. Hr'g Tr. 149:22-150:12.

       Throughout her life, Defendant struggled in school and shifted from one educational

institution to another. PSR ,I 91; Def. 's Sent. Mem. 4-5. When she was in the fourth grade, she

was placed in special education classes under the classification "communication impaired."

Def. 's Sent. Mem. 4. She attended five high schools before dropping out during her senior year.

PSR ,I 91. Ceasar went on to hold different temporary jobs-as a childcare provider, grocery

store clerk, and line cook. PSR ,I,I 93-99. In 2016, she completed a health aide course and

registered as a home health aide. PSR ,I 92. She worked as a health aide for less than one year.

PSR 11 94-95.

       B. Defendant's Health

       Ceasar has struggled with chronic physical health problems for year~. Def.'s Sent.

Mem. 8-10. Her physical medical diagnoses have required frequent specialist attention during

her incarceration. Id She has experienced suicidal ideation since age 11. Id at 12; PSR 189.

She suffers from complex post-traumatic stress disorder ("PTSD") as a result of abuse.

       Expert Dr. Katherine Porterfield was called by the defense. She explained Defendant's

serious PTSD at length during the sentencing hearing. See also Section 111.A.5. Dr. Porterfield

is a clinical instructor at New York University School of Medicine and a senior psychologist at

Bellevue New York University Program for Survivors of Torture. Sent. Hr'g Tr. 233:16-19.

For 20 years, she has worked with children, teenagers, families, and adults who have suffered

severe violence as a result of war, prison, or torture. Id. 234: 12-20. Individuals held in

Guantanamo Bay Naval Station and young people involved with various forms of extremism in

the United States and elsewhere, including ISIL, paramilitary organizations, and white


                                                 5
supremacist groups have been treated and studied by her. Id. 235: 19-236:9. Dr. Porterfield has

also conducted research on issues relating to torture and other physical and psychological abuse,

as well as their effects. Id. 234:20-21. She met with Ceasar for about 130 hours over the last

two years and reviewed medical records and other materials relevant to Ceasar's offenses.

Id. 238: 13-21.

       Dr. Porterfield testified that Ceasar "has a childhood history of such severe and chronic

and pervasive trauma as to really be quite astonishing." Id. 239:17-19. Her childhood presents

nine of ten Adverse Childhood Experience factors ("ACE factors") that are indicative of great

adversity and bad outcomes: (1) physical abuse in childhood that was chronic and ongoing;

(2) sexual abuse in childhood that was chronic and ongoing; (3) emotional abuse in childhood

that was chronic and ongoing; (4) physical neglect; (5) emotional neglect; (6) parental separation

and abandonment; (7) mother treated violently; (8) an incarcerated family member; and

(9) mental illness and/or substance abuse in a family member. Id. 239:20-241: 1. "[Nine] out of

10, it means that person is going to be suffering with severe impairments ...." Id. 241 :5-6. Dr.

Porterfield explained:

                  When you have childhood trauma over and over and over again,
                  what we now understand is that children make their bodies and their
                  brain functioning, their neurophysiological response to that, is that
                  those functions change and the child develops patterns of what we
                  call emotional regulation, handling emotions, that are very impaired.
                  They develop a sense of self that's very impaired and they develop
                  relationships to other people that are very impaired. Those are sort
                  of the hallmark of complex post-trauma[tic] stress disorder. And
                  then what's also with that is the other parts ... of the original Post-
                  Traumatic Stress Disorder, which are hyperarousal, problems with
                  feeling frightened, startle difficulties, et cetera. If I could just wrap
                  that up ... [:] Ms. [Ceasar's] diagnosis of Complex Post-Traumatic
                  Stress is severe and she has . . . [what] I called emotional
                  disregulation, that means inability to recognize emotions and deal
                  with them. And she has a very severe condition of dissociation and
                  dissociation is a really problematic symptom that happens ... when



                                                     6
               children get overwhelmed, scared and hurt and left over and over
               again, because the child's brain and body reaction to that is to begin
               to shut it off, make it stop, make it go away. And that dissociation
               then leads to real trouble in adulthood if it doesn't get treated.

Id. 242:3-243:2. Defendant's offenses, Dr. Porterfield opined, are directly related to her clinical

problems. The expert testimony is discussed in more detail infra, in Section 111.A.5.

       C. Defendant's Involvement with ISIL

            1. Brief Background of ISIL

       ISIL is an organization with roots in a Sunni Islamist group founded in 1999. Gov't Ex.

1 ("Vidino Rep."), at 2. It was designated by the United States as a foreign terrorist organization

in 2004, when it was known by its former name, al-Qa'ida in Iraq. U.S. Department of State,

Foreign Terrorist Organizations, https://www .state.gov/foreign-terrorist-organizations/ (last

visited July 25, 2019). Around 2012, the organization began operations in Syria, and in 2013, it

became known by its current name. Vidino Rep. at 2.

       Though reportedly it no longer controls any territory, at the height of its power in

approximately 2015, ISIL ruled territory the size of France across Iraq and Syria. Id. Its power

stretched further abroad. Id. at 3--4. Abu Bakr al-Baghdadi, ISIL's leader, urged Muslims to

migrate to ISIL territory and take up arms on behalf of the organization. In 2014, he said, "O

Muslims everywhere, whoever is capable of performing hijrah to the Islamic State, then let him

do so, because hijrah to the land of Islam is obligatory." See Isis leader calls on Muslims to

'build Islamic state', BBC (July 1, 2014), https://www.bbc.com/news/world-middle-east-

28116846.




                                                 7
       Dr. Lorenzo Vidino, Director of the Program on Extremism at George Washington

University, and the government's expert on radicalization, mobilization, disengagement, and

deradicalization fromjihadist groups, explained the meaning of the term 'hijrah':

               Hijrah in the Qur'an refers to the prophet Muhammad's (and his
               followers') migration from Mecca-his place of birth and
               upbringing-to Medina in 622 CE to flee persecution. Those who
               followed Muhammad were the first converts and followers of Islam
               and demonstrated their faith by fleeing with Muhammad before
               fighting alongside him and helping establish the first Islamic
               society.

               For jihadists, hijrah is a term used predominantly for
               supporters/followers in countries outside the operational zones of
               the jihadist group to travel to those zones and join the group. To
               make hijrah is to travel from a "land of disbelief' ... to a territory
               where a j ihadist group has created or seeks to create what it deems
               a perfect Islamic society.

Vidino Rep. at 23 (italics in original). It is believed that about 5,000 European citizens migrated

to ISIL territory and became ISIL fighters. Id. at 4. About 250 individuals from the United

States are said to have traveled or attempted to travel there to participate in the conflict. Id

       ISIL has claimed responsibility for numerous terrorist attacks. On March 18, 2015,

gunmen at the Bardo Museum in Tunis, Tunisia killed 23 people; ISIL claimed responsibility.

Tim Lister et al., ISIS goes global: 143 attacks in 29 countries have killed 2,043, CNN,

https://www.cnn.com/2015/12/17 /world/mapping-isis-attacks-around-the-world/index.html (last

updated Feb. 12, 2018). A series of attacks in Paris, France on November 13, 2015, committed

with assault rifles and explosives, killed at least 130 people and wounded more than 350 others;

ISIL claimed responsibility for these attacks. Id. Other attacks have been inspired by ISIL.

Here in the United States, on June 12, 2016, a gunman killed 49 people at Pulse, a gay nightclub

in Orlando, Florida; the gunman is believed to have been inspired by ISIL. Id.




                                                  8
       ISIL also engaged in serial human rights violations in the territory it controlled. Yazidis,

a religious minority, were targeted by ISIL and "subjected to almost unimaginable horrors,"

including killings, sexual slavery, enslavement, torture, forced religious conversion, and the

transfer of Yazidi children from their families to ISIL fighters. See United Nations Human

Rights Council, Independent International Commission of Inquiry on the Syrian Arab Republic,

"They came to destroy": !SIS Crimes Against the Yazidis (2016),

https://www.ohchr.org/Documents/HRBodies/HRCouncil/CoISyria/A_HRC_ 32_ CRP .2_ en. pdf.

ISIL imposed severe restrictions on those people living in the territory it captured. See Human

Rights Watch, "We Feel We Are Cursed": Life under !SIS in Sirte, Libya (2016),

https ://www.hrw.org/report/2016/0 5/ 18/we-feel-we-are-cursed/life-under-isis-sirte-libya

(describing restrictions on resident right to privacy, freedom of religion, freedom of movement,

and freedom of expression, and failure to comply with notions of due process, fair trial rights,

and the prohibition on cruel, inhuman, and degrading punishments).

           2. Defendant's Conduct in Material Support of ISIL

       For at least 11 months until her arrest in November 2016, Ceasar actively sought to

support and assist ISIL and conspired with others to do so. At the hearing during which she pied

guilty before the court, she described her conduct:

               From January 2016 to November . . . 2016, I knowingly and
               intentionally agreed with others to provide material support to
               foreign terrorist organization, that I know ... is run by Dawla or
               Islamic State.

               This is the same organization that the U.S. Government calls "ISIS"
               or "ISIL." At the time, I agreed with others to provide material
               support to Dawla. I was aware that they're engaged in terrorist
               activity and that the U.S. government had this (inaudible) as a
               terrorist organization.

               Specifically, I was aware that ISIL had claimed responsibility for
               the attacks in Paris and in Brussels that happened in 2015 of


                                                 9
               November and March 2016. I am aware that these attacks involved
               the use of firearms and explosives, and that they were intending,
               and, did endanger the safety of one or more individuals. I worked
               as an assistant to the other members more than once. I put U.S.
               based individuals who wanted to make [hijrah] or migration to the
               Dawla in touch with the other members who were based overseas. I
               did this by passing the [T]elegram contact information of the other
               members to these U.S. based individuals, [T]elegram is [an]
               encrypted messaging application. I put these U.S. based individuals
               in touch with all the members on [T]elegram[]so they would have
               contacts in Dawla, who could help them travel overseas to the
               territory controlled by Dawla.

               I believed that if these individuals made it to Dawla, they would join
               the group and work under its directions and control. I personally
               spoke on . . . [T]elegram and other social network applications to
               Dawla members whose contact information I passed to these
               individuals. When I passed the information on [T]elegram to
               contact the Dawla members, I was in the United States, Brooklyn,
               at the time. I also intended to make [hijrah] to Dawla to join the
               group. First, I was going ... to move to Sweden to get married to a
               Dawla supporter, and after that we agreed ... to go to make [hijrah]
               to Dawla to control the territory.

Plea Hr'g Tr. 25:19-27:7, No. 17-cr-48, ECF No. 18 (filed under seal).

       The record shows that Ceasar used multiple social media accounts to upload images and

videos showing support for ISIL and encouraging people to migrate to !SIL-controlled territory,

to post quotes and audio recordings of ISIL leaders, and to express her support for acts of

violence by ISIL or inspired by ISIL. See PSR ,r,r 7-17. Through her social media presence, she

connected with individuals who supported ISIL and were interested in traveling to ISIL-

controlled territory. Ceasar attempted to assist at least four people join ISIL abroad by

connecting individuals in the United States to ISIL operatives who might facilitate their travel.

               i.   Individual 1

       In February 2016, Defendant posted on Facebook the following quotation attributed to

now-deceased al-Qaeda in the Arabian Peninsula leader Anwar al-Awlaki: "Running away from

Jihad will not save you from death, You can die as a coward or you can die as a Martyr!"


                                                10
PSR ,r 13. In response, another Facebook user ("Individual l ") commented: "True I would love

to die as a shaheed it a big honor." Id. A "shaheed" is a person who has achieved martyrdom;

among extremists, it is specifically someone who engages in a suicide operation or a violent

operation in which the outcome is very likely to be death. Vidino Rep. at 23. Ceasar responded

to Individual 1, "Then do hijrah," and provided a screenshot of the user profile of an ISIL

operative. PSR ,r 13. She instructed Individual 1 to "Add him he will guide you." Id. Ceasar

believed this ISIL operative was an individual in Libya who wanted to help people travel to join

ISIL. Gov't Sent. Mem. 9, No. l 7-cr-48, ECF No. 101. When he changed his user profile to a

new name, Ceasar provided the new name to Individual 1. Id. Post-arrest, Defendant admitted

that she was attempting to connect Individual 1 to this ISIL operative so that Individual 1 could

join ISIL. Id at 8.

               ii. Confidential Source 1

       In April 2016, a confidential source working at the direction and under the supervision of

the Federal Bureau of Investigation (the "FBI") ("Confidential Source l ") contacted Ceasar

posing as a United States-based individual seeking to travel overseas to join ISIL. PSR ,r 18.

She and Confidential Source 1 exchanged text messages discussing the best routes for making

hijrah to ISIL-controlled territory. PSR ,r 19. Defendant then provided Confidential Source 1

with the contact information for Abu Sa'ad al-Sudani, also known as Abu Isa Al Amriki, ("al-

Sudani"). Id; Gov't Sent. Mem. 9. Al-Sudani was involved in planning attacks against the

United States, Canada, and the United Kingdom; he and his wife were active recruiters of foreign

fighters to induce "attacks against Western interests." Department of Defense Press Briefing by

Pentagon Press Secretary Peter Cook in the Pentagon Briefing Room (May 5, 2016),

https://dod.defense.gov/News/Transcripts/Transcript-View/Article/752789/department-of-

defense-press-briet'ing-by-pentagon-press-secretary-peter-cook-in/.


                                                11
         Ceasar continued to communicate with Confidential Source 1 about how to connect with

ISIL operatives after she put him in touch with al-Sudani. She advised Confidential Source 1

about how to respond to operatives' questions and warned him to encrypt his phone. PSR 120.

Several months later, Defendant contacted the username of Confidential Source I-now

operated by an undercover FBI agent-and offered to help him get a visa to migrate to ISIL

territory. PSR 11 25-26. She put him in contact with an ISIL operative who had, with another

individual, taken over the recruitment role of al-Sudani and his wife. PSR 1 27. Referring to her

own role with new ISIL recruiters, Defendant said "they put me as assistant to help them out

because all gates are closed except for Afghanistan so we need[] [Muslims]." PSR 126; Gov't

Ex. 7.

                iii. Confidential Source 2

         In early 2016, a second confidential source working under the supervision of the FBI

("Confidential Source 2") initiated contact with Ceasar via Facebook. Gov't Sent. Mem. 12.

After Confidential Source 2 disclosed that she wanted to travel to ISIL-controlled territory,

Defendant provided her with the contact information of al-Sudani's wife and instructed "ifu

serious about making hijrah then download [the Internet messaging application] and add the head

sister committee leader." Id. Ceasar later followed up with Confidential Source 2 and informed

her that one of the recruiters who had replaced al-Sudani was looking for her, suggesting that

Confidential Source 2 reply to him. Id. at 13.

                iv. Individual 2

         At the end of June 2016, Defendant began communicating via Facebook with a United

States-based individual who had been previously convicted in Florida state court of armed

robbery and assault on police officers ("Individual 2"). PSR 128. Defendant and Individual 2

discussed his desire to migrate to ISIL-controlled territory and join ISIL, and she provided him


                                                 12
with the contact information for several ISIL facilitators. See PSR ,r,r 29-30. Individual 2

engaged in a series of exchanges with the facilitators about joining ISIL. PSR ,r,r 30-31. On

July 7, 2016, he sent to Ceasar a screenshot of his conversation with the facilitator, in which the

facilitator encouraged him to engage in violence in the United States because travel to ISIL-

controlled territory would take too long: "Because of ur visa ... It takes one year ... That is

long ... So it would be better for u to do work there. Till Then. And scare them." Gov't Ex.

9A; see PSR ,r 31. Two days later, Individual 2 was arrested for violating the terms of his

probation by traveling from Florida to New York City, where he met with Ceasar. PSR ,r 28;

Gov't Sent. Mem. 14.

          In August 2016, Defendant received $273 from an ISIL facilitator who had been

corresponding with Individual 2. See PSR ,r,r 32-33. When she asked "what is this," an ISIL

facilitator told her "u did big work." Gov't Ex. 10; see PSR ,r 33.

              3. Defendant's Plans To Travel to ISIL-Controlled Territory

          While Defendant was facilitating individuals' recruitment and travel, she was formulating

a plan to migrate to ISIL territory herself. In June 2016, she obtained a 30-day tourist visa for

Afghanistan. PSR ,r 28. In July, Ceasar told the ISIL facilitator who had been corresponding

with Individual 2 that she would travel to Afghanistan as soon as she had sufficient money. PSR

,r 32.   She later informed him that she was renewing her visa for Afghanistan (it was set to expire

shortly) so that she could travel at a time when flights were less expensive. PSR ,r 34. In

September 2016, a different ISIL contact promised to purchase for Defendant a plane ticket to

Turkey where she could secure a visa at the airport. PSR ,r 36. This contact instructed her to live

a normal life and wait to do anything until her email address was requested so a plane ticket




                                                  13
could be sent. PSR 1 37. Defendant alerted the contact that she would be putting aside $100 per

week to pay for a plane ticket to Turkey. PSR 1 3 8.

       D. Defendant's Arrest and Material Support Guilty Plea

       Ceasar never made it to Turkey, or anywhere else outside the United States. In October

2016, she reported to a New York City transit police officer that she had lost her purse, which

contained two cell phones. PSR 1 40. The purse was turned into the New York City Police

Department, after which a magistrate judge issued a warrant allowing the FBI to search both cell

phones. Id. The search revealed that Defendant had corresponded with several individuals

regarding her plans to travel to ISIL territory and to provide ISIL with potential new members.

Id She was arrested on November 15, 2016 when she checked into a flight from New York to

Sweden, via Turkey, at John F. Kennedy International Airport in Queens, New York. PSR 140.

She claimed she was on her way to Sweden to marry a man she met online. Def.' s Sent.

Mem. 6, 18.

       Three months later, Defendant pied guilty to conspiring to provide material support and

resources, as defined in 18 U.S.C. § 2339A(b), including personnel, including herself, to a

foreign terrorist organization, specifically, ISIL. PSR 1 1. This organization, during relevant

times, has been designated by the Secretary of State as a foreign terrorist organization. Id

       E. Defendant's Obstruction of Official Proceeding

       Defendant had been incarcerated for more than a year and was awaiting sentencing when

she was released on bond pending sentencing because her health was deteriorating. PSR 1 2;

Def.' s Sent. Mem. 6. While on presentence release, Ceasar was subject to strict conditions,

including that she was barred from using any computer or mobile communication device without

prior notification to and consent of Pretrial Services and/or the FBI. Order Setting Conditions of

Release and Bond Attachment A 14, No. l 7-cr-48, ECF No. 38-2 (filed under seal). Her


                                                14
computer usage was limited to educational and vocational research. Id. She was also prohibited

from knowingly contacting individuals or organizations affiliated with foreign terrorist

organizations, or individuals or groups that promote violence for the purpose of effecting

political change. Id.      ,r 6.    Her telephone use was limited to contacting her counsel, treatment

providers, sureties, the residential staff of the location where she would be residing, the United

States Attorney's Office or the FBI, or to call for assistance in the event of a medical or other

grave emergency. Id.        ,r 5.    To facilitate the monitoring of her communications, Defendant's

presentence release terms required that all of her written online communications be in English.

Id.   ,r 4.
              Shortly after her release, Ceasar violated her bond conditions by, among other things,

obtaining and using a laptop without the knowledge or consent of Pretrial Services, downloading

and using multiple cell phone applications without the knowledge or consent of Pretrial Services,

and creating and using multiple Facebook accounts under various pseudonyms to contact and

attempt to contact numerous people, including individuals she had previously identified to the

FBI as supporters of ISIL or other extremist groups. PSR ,r 48. Pretrial Services became aware

of the unlawful computer usage when Defendant submitted a laptop computer to Pretrial

Services to have computer-monitoring software installed. PSR ,r 43. Following a hearing on the

violations, Defendant's bond was revoked and she was remanded to federal custody. PSR ,r 48.

              An investigation into the scope and content of Ceasar' s communications and activities

while on presentence release turned up widespread violations of her release conditions. In

addition to performing online searches for known ISIL affiliates and news of the organization's

activities, PSR ,r 43, Defendant created at least three pseudonymous social media accounts and

used them to contact or attempt to contact at least seven people she had previously identified to




                                                         15
the FBI as supporting !SIL or other extremist groups, Gov't Sent. Mem. 17. She also contacted

or attempted to contact other individuals about whom she had not previously provided

information to the government, but who had expressed support for !SIL or were associated with

!SIL supporters. Id

       For example, Ceasar searched for and initiated Facebook communications with an

individual whom she had previously identified to the FBI as associated with United Kingdom-

based !SIL supporters linked to terrorist attacks. Id. After this individual posted on Facebook

"Be very careful as to who you trust on here especially if they send you any links that maybe

incriminating," Defendant responded, "Yea that's true that how I went to prison because some

the Muslims were spies." Gov't Ex. 12. Ceasar also engaged in Facebook communications with

an individual based in Belgium with whom she had been in contact before her 2016 arrest. Gov't

Sent. Mem. 17. On at least one instance, Defendant, this individual, and an !SIL facilitator, to

whom Defendant referred people for help in traveling to !SIL-controlled territory, engaged in a

multi-user Facebook posting. Id. at 18. Following her 2016 arrest, Defendant never disclosed to

the government her contact with the individual in Belgium. Id She deleted their messages

exchanged while she was out on presentence release, though they were subsequently recovered.

Id

       Ceasar' s messages with !SIL supporters from this time period indicate that she believed

that her conduct leading to conviction for conspiring to provide material support to !SIL was not

wrong. As noted above, in response to the post "Be very careful as to who you trust on here

especially if they send you any links that maybe incriminating," Defendant responded, "Yea

that's true that how I went to prison because some the Muslims were spies." Gov't Ex. 12. Two

weeks later, she posted on Facebook, "I didn't do anything wrong under Islam but stand up for




                                                16
my deen and got arrested for what I believe in ...." Gov't Ex. 14. "Deen" is an Arabic term for

religion which has been interpreted narrowly by jihadists, "to refer explicitly to their in-group,

and [they] often use deen to express following and adhering to 'the right path' represented by

their group's interpretation of Islam." Vidino Rep. at 23 (italics in original).

       Ceasar ultimately deleted at least 1,000 Facebook messages and at least 1,000 text

messages, as well as emails, audio files, and images. PSR ,r 44. On the day before she was to

meet with Pretrial Services, she used Facebook to tell at least eight people that she intended to

delete her Face book accounts and provided many of these people alternative means of contacting

her. Gov't Sent. Mem. 18. Defendant also instructed others with whom she was communicating

via Facebook to delete their Facebook messages with her. PSR ,r 44.

       During the government's investigation of Defendant's conduct while out on presentence

release, she provided incomplete, inaccurate, and incorrect answers about her behavior. Ceasar

lied about reading !SIL-related news sources and propaganda outlets, denying her familiarity

with a Facebook account that regularly posted propaganda even though she "friended" the

account and "liked" posts by the account. Gov't Sent. Mem. 21. She denied knowledge of a cell

phone application offering "full coverage of ISIS news," but acknowledged that she might have

viewed the app when confronted by records indicating that she searched for it and attempted to

download it. Id at 19, 21. Defendant was unable to explain why extremist imagery was found

on her phone. Id at 21-22.

       The lies expanded. Ceasar lied about her creation and use of a pseudonymous Face book

account and her creation and use of an email account. Id. at 21. She lied about her use of the

name "Umm Nutella," the nom de guerre she used to identify herself among ISIL supporters

throughout 2016; records indicate that she at least twice identified herself with this pseudonym in




                                                 17
messages while on presentence release. Id at 20-21; Gov't Ex. 15; Gov't Ex. 16. She explained

that she had not used that name because it would mean she was "back supporting ISIS." Gov't

Sent. Mem. 21.

        Defendant also lied about her interactions and communications with ISIL supporters.

With respect to one Face book user, Ceasar first denied any knowledge of the account, or the

identity of the account's owner. Id When confronted with records indicating that she searched

for the account and engaged in a lengthy exchange with the Facebook user, Defendant stated that

she remembered the exchange but denied knowing who the owner of the account was even

though she had interacted with the account in 2016 and records show a 40-minute voice call

between her account and that user's account. Id. When asked about writing to that Facebook

user the phrase "I used to be with the Islamic State," she admitted to doing so and claimed that

she immediately followed up that statement by writing in Arabic that she no longer supported

ISIL and was getting her life back together. Id There is no record that Ceasar followed up in

the manner that she described. Id When confronted by her statements disavowing responsibility

for her crimes, she denied making the statements. Id at 22. When confronted by records

showing the comments, Defendant claimed that any denials of accountability she made on

Facebook were intended to cover up her cooperation with the government. Id

       Ceasar was charged with and pied guilty to "between June 2018 and July 2018 ... , while

released under Title 18, United States Code, Chapter 207, corruptly alter[ing], destroy[ing],

mutilat[ing] and conceal[ing] one or more records, documents and other objects, specifically:

Facebook messages and text messages, with the intent to impair the objects' integrity and

availability for use in one or more official proceedings, specifically (a) bail proceedings in the

Eastern District of New York; and (b) sentencing proceedings in the Eastern District of New




                                                 18
York, in violation of 18 U.S.C. § 1512(c)(l)." PSR ,r 3; see Information, No. l 9-cr-117, ECF

No. 5.

         Defendant remained incarcerated before sentencing, dealing with various health problems

and concerns about a prospective sentence.

   III. Sentencing Hearing

         A sentencing hearing was conducted on June 24, June 25, and June 26, 2019. Guilty

pleas in both cases were accepted by the magistrate judge and again by the court.

         The proceedings were videotaped to record the atmosphere in the courtroom and Ceasar's

demeanor. See In re Sentencing, 219 F.R.D. 262,264 (E.D.N.Y. 2004) ("The sentencing hearing

normally requires that the defendant be observed for credibility, mental astuteness, physical

characteristics, ability to withstand the rigors and dangers of incarceration, and ... myriad other

relevant factors. . . . A judge applies mental impressions of many tangible and intangible factors

when imposing a sentence.").

         Defendant addressed the court, as did five experts. A letter from her half-brother was

accepted in evidence in lieu of his testimony.

         A. Expert Testimony

            1. Dr. Lorenzo Vidino

         Dr. Lorenzo Vidino, Director of the Program on Extremism at George Washington

University, testified as the government's expert on radicalization, mobilization, disengagement,

and deradicalization of j ihadist groups, including !SIL. Sent. Hr' g Tr. 17: 19-25. The Program

on Extremism at George Washington University researches extremism around the world, but

centers its research on jihadist extremism in the United States, including advising policy makers

and law enforcement. Id. 12:5-11, 13:6-10.




                                                 19
       For the last 20 years, Dr. Vidino has been researching, studying, and writing about

terrorism. Id. 12:21-25. He has published several books and articles on the subject. Id. Dr.

Vidino submitted an expert report and opinion about ISIL's history, radicalization by ISIL,

deradicalization, and disengagement, with a focus on Defendant's past and current relationship

with ISIL.

       Dr. Vidino first placed Ceasar's criminal conduct in the broader context of ISIL

recruitment. Online recruitment plays an important role in radicalizing Americans for ISIL, he

testified, "from how the individual first encounters ISIS ideology to how he or she embraces that

and starts interacting with like-minded individuals online." Id. 18:14-20. Online recruitment is

a key activity of ISIL in the United States

               because of the lack or almost ... complete lack of physical recruiters
               on U.S. ground, meaning that people who are ISIS sympathizers in
               the Middle East or in Europe will find it fairly easy to make a
               connection with somebody in a physical space who is an ISIS
               sympathizer or ISIS recruiter, somebody who can connect them to
               the organization.

               Those individuals in the United States are fairly rare, so the internet
               is the only safe space -- with a handful of exceptions, where that
               kind of connection with ISIS can be made.

Id. 19:9-21.

       Ceasar played two roles in ISIL's online recruitment strategy, Dr. Vidino concluded:

(1) as a disseminator of propaganda, and (2) as a connector of !SIL-sympathetic individuals with

ISIL recruiters. He explained these roles:

               The disseminator is a fairly common [role]. I would say the vast
               majority of people who are in this sort of informal online community
               are disseminators of propaganda. They repost or retweet ISIS
               propaganda. That, of course, has value in itself because it makes
               ISIS propaganda more readily available, more accessible. So, that's
               fairly common.




                                                20
                What I think is also important is that in some cases [Defendant] is a
                connector. She makes the connection between people who are on
                the lower level, people who have no connections whatsoever with
                ISIS, who have just started this radicalization trajectory, or for one
                reason or another . . . do not have connections with ISIS, she
                connects them with people who are ISIS members or who are pa[r]t
                of some kind of inner circle of this informal community. So, that is
                not as common as the first one.

                Disseminator, as I said, vast majority of people are disseminators.
                Connector is definitely one step up.

Id. 22:14-23:5.

        Connectors are important because the online space in which ISIL recruiters operate

includes law enforcement agencies and other government entities seeking information.

Id. 23: 13-19. "The value of[a] connector is that th[e] person is trusted by the ISIS recruiter and

can point to a lower level person as somebody that should be trusted." Id. 23:20-22. In sum, Dr.

Vidino's testimony explained the value and importance of Ceasar's conduct to help ISIL.

        Dr. Vidino also gave his opinion about extremist individuals' capacity and ability to leave

!SIL-associated networks and reintegrate into mainstream society, as well as Ceasar's progress

toward these goals. He described two concepts-disengagement and deradicalization.

Id. 26:14-28:3. Disengagement is a behavioral process and is "marked by a change in role or

function that is usually associated with a reduction of violent participation." Vidino Rep. at 20

(internal quotation marks omitted). Deradicalization, by contrast, is "an attitudinal or cognitive

process" that is "complete[d] when the commitment to, and involvement in, violent

radicalization is reduced to the extent that ... [the individual] [is] no longer at risk of

involvement and engagement in violent activity." Id. (internal quotation marks and citation

omitted).

       Programs aimed to facilitate disengagement and deradicalization are multilayered and

bring together mentors, security services, social workers, and psychologists to work with the


                                                  21
radicalized individual according to a specific plan. Sent. Hr'g Tr. 38:7-19. These programs

exist in various Western European countries, Dr. Vidino stated, but not in the United States.

Id 38:20-39:5. Thus, Defendant, under present conditions, would not have the benefit of such a

program of disengagement or deradicalization in or out of prison.

        In discussing Defendant's current trajectory toward disengagement and deradicalization,

Dr. Vidino relied on several factors identified in academic literature, which are fully explicated

in his expert report. See id. 28:16-29:23. "[C]ommonly cited signs of disengagement are:

[1] Ending personal involvement in terrorism and related activities[;] [2] Distancing oneself from

terrorism and extremist activity by acknowledging the shortcomings of their actions[;]

[3] Distancing oneself from the group's ideology[;] [4] Breaking contact with individuals

associated with the group or supporting its ideology[; and] [5] Accepting the punishment for

crimes committed." Vidino Rep. at 21.

        "Signs of a deeper level of disengagement include: [1] Providing intelligence and/or

serving as a witness in court[;] [2] Meeting victims as part of reconciliation and restorative

justice initiatives[; and] [3] Taking part in activities aimed at reducing recruitment and

radicalization to extremist groups as well as taking part in activities aimed at encouraging

disengagement for those currently involved (e.g., counter-radicalization efforts)." Id at 22

(citation omitted).

        Dr. Vidino testified that Ceasar exhibited two "red flags" signaling a danger that she

would reengage with ISIL if released from prison: ( 1) maintenance of extremist views, and

(2) engagement with people known by her to be ISIL supporters-in some instances the same

people she engaged with during the charged conduct. See Sent. Hr'g Tr. 30:10-37:5.




                                                 22
       Dr. Vidino's opinion was based on his review of Ceasar's communications with others,

both recent and from her time on presentence release. See id. 30: 19-37:5; Vidino Rep. at 27-28.

He testified that the content of her communications suggests that she maintains extremist views.

As recently as February 28, 2019, Dr. Vidino explained, Defendant engaged in a recorded

telephone call while incarcerated, during which she denied responsibility for her actions and

equated her material support for !SIL with the practice of her religious beliefs:

               JA. I know you didn't do anything. I know that you're innocent. I
               know you didn't understand a lot of things ...

               . . . you were trying to survive, you weren't trying to do anything
               wrong.

               Defendant. Yeah. And I didn't understand ... when I got arrested
               and he told me 'oh you gotta enter a plea and plead guilty' and I said
               why do I have to plead guilty, if I feel like I've not committed a
               crime, yes, I understood that United States don't like certain
               religious beliefs and don't allow you to exercise certain beliefs. I
               did understand that. That was something that was against the law.
               But I didn't know it was a crime. You know what I mean? I didn't
               know it was a cyber crime [interrupted] No. They said it was a cyber
               crime. I don't understand.

Gov't Sent. Mem. 22 (emphasis added); see also Vidino Rep. at 27. And just four days before

that phone call, Ceasar sent from her Bureau of Prisons email account the following email: "im

your friend i did not do anything wrong as a Muslim but a cyber crime in social media which is a

violation in USA to support certain shari'ah islaamiya so al maghreb tul horriya." Gov't Ex. 3

(emphasis added); see Sent. Hr'g Tr. 35:23-37:5.

       Ceasar's frequent explanation that she was prosecuted because of her religion, which is

also present in Ceasar' s messages while on presentence release, indicates that she retains the

mindset of an ISIL supporter, Dr. Vidino explained. See Sent. Hr'g Tr. 33:6-35:22; Vidino Rep.

at 27-28. The consequence of this behavior, he explained, is that Ceasar has the potential to

reoffend. See Sent. Hr'g Tr. 33:1-5.


                                                 23
            2. Dr. Kostas Katsavdakis

        Also testifying was the government's expert on threat assessment-Dr. Kostas

Katsavdakis, a clinical and forensic psychologist. Id 84: 18-85:4. Whereas clinical

psychologists treat patients on a regular basis, forensic psychologists evaluate and assess

individuals for a forensic or legal purpose, generally upon request by a court or attorneys.

Id 85:9-12. Dr. Katsavdakis was awarded a BA in psychology from Baruch College and a PhD

from California School of Professional Psychology. Id 85:15-18. He is a board certified

forensic psychologist and teaches forensic psychology at John Jay College of Criminal Justice.

Id 85:22-23, 86:22-87:2.

        Dr. Katsavdakis conducted a threat assessment of Defendant. Id. 98:7-10. He met with

and interviewed her for about ten hours in five sessions in 2017, 2018, and 2019. Gov't Ex. 2

("Katsavdakis Rep."), at 1-2. He also reviewed her medical, educational, and other records.

Sent. Hr' g Tr. 100:7-8; see generally Katsavdakis Rep. Based on his professional judgment and

review of academic literature, he identified nine factors bearing on Defendant's conduct and her

likelihood of reoffending: (1) pathway warning behaviors, (2) fixation, (3) identification,

(4) leakage, (5) presence of mental illness, (6) reliance on virtual community, (7) failed

relationships, (8) thwarting of occupational/academic goals, and (9) presence of deception-

violation of supervisory conditions. Katsavdakis Rep. at 15. Dr. Katsavdakis testified in detail

about his evaluation of Ceasar vis-a-:-vis the factors:

                Q So, starting with the first factor of the nine factors, walk us
                through that. That's pathway warning behaviors.

                A Yes, it's called pathway warning behaviors, originally written
                about in the mid 1990s, and it's essentially the behaviors that the
                person is engaging in to indicate that they are accelerating or on the
                pathway to a potential attack.




                                                   24
The bottom of the pathway warning behavior generally starts with a
grievance ... ; it's followed by moving to violent ideation, which is
the way to solve the grievance ... through violence, either through
oneself or affiliating with a group; from there, it goes to what we
call pre-attack planning behaviors, and this could vary from
contacting persons with extremist views, securing weaponry,
securing travel documents; and it goes from research to more
planning, probing, which can be ... going to [a] facility to see if you
could enter it or going to the airport; and then the attack is the end.

And you want to know where are they on the pathway ....

Q Where did the Defendant fall for you within that pathway?

A Planning and preparing.

Q What's that ... based on?

A Her messages through different forums to different persons
indicating that she was preparing to secure travel documents to go
overseas to marry. Some of the messages that she posted on line
regarding doing jihad or engaging in jihad or wanting to die as well.



Q Can you talk about what[, the next factor,] fixation is and how it
relates to your assessment?

A Generally, fixation means ... a pathological preoccupation with
an idea -- doesn't have to be an extremist idea but any idea -- to such
an extent that it interferes with functioning, can get the person into
problems socially, occupationally, interpersonally, or with the law.

And that data was collected via some of the posts ... , interest in
ISIS material, connecting people. And, again, the posts from 2016
until the time she was arrested. And then subsequent to that, her
interest in ISIS individuals when she was released on bail and under
supervision.

Q As part of your examination of the Defendant this time around,
this year, did she tell you whether she was or was not still interested
in ISIS?

A I think what she said was she was not interested and there were
several factors of why she got involved. Generally, it fell into one
of four categories.

First category was that she was brainwashed.


                                  25
Second category was that she was living a life that was quite
hopeless and wanted to find an alternative lifestyle to kind of get
away from everything she had been going through, some of her past.

Third was curiosity.

And the fourth major category was knowledge. In particular, of
2018 when she was released, indicating that she just wanted to
[know] what people were doing in their other cases who had been
arrested for terroristic-like behavior. So, it fell in one of those four
categories.

Q Doctor, if she tells you in 2019 that she doesn't have any interest
in ISIS anymore, why are you counting fixation as one of the factors
in your analysis?

A Because one of the things in a threat assessment we're trained to
do is to look at the consistency or inconsistency between what they
say verbally and what they do behaviorally.

So, ... someone can tell me or anybody that they're not interested
in a particular subject or a particular person they're stalking, but if
their behavior indicates otherwise then that generally indicates
there's some interest at least in that area.

Q What, if anything, about the Defendant's behavior indicated
contrary to what she was saying?

A Well, around June 2018, she was able to get a computer, I think
from a friend at a mosque, and started browsing the internet for --
not all of it was ISIS-related material but some of it was ISIS-related.
And that was also found on her phone ....

Q And doctor, the next factor, identification.

A Yes.

Q Can you explain why that is or how that is relevant to your
analysis?

A Identification is an attempt to become a warrior or
pseudocommando or someone with a military or could be a police-
like background, and usually it's a sign that you're affiliating with
or interested in a particular group or individual.

[Defendant] had a video she created in February 2016, espousing
not only travel overseas for Islamic purposes but also jihad. That's
one. She had also posted different kinds of emoticons with


                                  26
weapons, guns, bombs. She had also reposted messages from ISIS
leaders .... She had also referenced Omar Mateen, who ... killed
49 people on June 12, 2016, in reference to some of the acts
subsequent to that.

So, those are all examples of identification that we're looking for in
a threat case.

Q What about[, the next factor,] "leakage," what is that?

A Leakage is conveying to a third party ... your intent to engage in
some kind of harmful act. It's not a direct threat to the target, not a
direct threat to the individual, but, again, leaking it. Generally,
nowadays, it's online ...

But you are telling someone somewhere that you are thinking of
doing these things, acting this way, engaging in violence, doing
jihad, or hurting people or killing people.

Q In this case, what action or actions of the Defendant indicated
leakage?

A That would be her online post or reposts and . . . the video that
she made that I saw.



Q What about the presence of mental illness, was that a factor?

A It is. We do assess for the presence of mental illness; not per se a
diagnosis.

One of the common misconceptions in threat assessment/risk
assessment is the belief that if you have a mental illness it could be
a buffer to a threat. As a threat assessment professional, we pay less
attention to the diagnosis but more attention to the symptoms.

Based upon what [Defendant] told me, that she has been suffering
from some kind of anxiety and depression probably on or around
age eleven ... with regard to her past reported victimization by
various family members, marriages, failures at school, failures at
work that she experienced up until the time she was arrested in
November 2016.

Q Are you aware of any diagnosed mental illness?

A No. The diagnosis that was referenced in the available records
from Temple University, on September 14, 2015 ... is the suicidal


                                  27
ideation diagnosis. At around that time, she was hospitalized in the
emergency room for complications related to a miscarriage about
three days earlier and reported victimization by one of the spouses.
And at that time, she had reported suicidal ideation via overdose to
the practitioner at the hospital, who then referred her case
management. I don't think they followed up but I know they
referred to case management. Again, that was around September 14
of 2015. There was no documentation of psychiatric distress or
symptoms in the school records from 2004 all the way up until about
2014. Philadelphia. The primary diagnosis that [Ceasar] had was
what we called a specific learning disability, and that diagnosis was
for what we call expressive and receptive language problems. And
she was under an IEP -- the name has changed over the last 40 years,
but generally stands for individualized education plan ....

Q To be clear, doctor, you reviewed her IQ records?

A I did.

Q Was there anything abnormal about them?

A [Her] full scale IQ is 98. Her verbal and performance IQ are
within 96 to 98, which fall in the average [range].

The two below average ranges for [Ceasar] are in what we call
achievement testing, using the [Wechsler Individual Achievement
Test] . . . [,] she has below average functioning on reading
comprehension and mathematics computations; not significantly
below average, but I believe below average.

That was the main testing that was done with [Defendant] while she
was in school at the four, five schools she attended.

Q Doctor, the next factor on your list, reliance on virtual community,
can you explain what that factor means and why it's relevant to your
assessment?

A One of the things that we see with terrorist[] cases in particular is
that the person isolates and begins to rely on a monitor in front of
them or a computer screen, like a phone, and that becomes their
primary method of interacting with the social wor[l]d, which was
evident in my opinion with [Ceasar], especially from late 2015 until
she was arrested in November 2016.

You can again further harden your beliefs or have further extremist
beliefs by relying on just communicating with people online.
Sometimes a person thinks they know who they're interacting with
when, if fact, they really don't know who they're interacting with.


                                  28
Q Failed relationship, I think, is the next factor. Can you [ex]plain
to the Court and how it relates?

A In part, kind of a thwarting of relationships.

[Defendant] has had successive or sequential relationships that have
been destructive and at times abusive with three separate men ....
She was married at a very young [age], 18, and she was married
again on or around 2014 to 2015. These are short-lived marriages
with men typically 25 to 30 years older than [her].

Q Doctor, the next, which is the second to last [factor], the thwarting
of occupational and academic goals, can you explain what that
means and how it relates to your assessment?

A This goes, again, to trying to establish some kind of pattern for
her to succeed professionally or otherwise.

She struggled academically. I would say she did okay up until the
eleventh grade and when she moved to Philadelphia all things kind
of fell apart. Her grade point [average] decreased and then she
dropped out of school. Her last full grade was the eleventh grade.
And then subsequent to that, she's held very few jobs for any
sustained period of time.



Q Doctor, the last factor is presence of deception.

Can you explain what that means and why it's important to your
assessment?

A Yes, you essentially want to see the cooperation or the level of
involvement the person has in whatever probation or parole or
supervisory conditions you have.

Subsequent to the time that she was released on bail, she was able
to, within 50 days, at least get a computer from someone and then
return to some of her online activities, including ISIS interests ....
In addition, when she was asked [about] some of her behavior by
the FBI, I think it was the beginning of January 2019, she had
indicated that she was not engaged in some of this activity; later, she
pied guilty to some of the same activity.

When I interviewed her, I asked her about some of the techniques or
some of the methodologies she may have used in 2016, when she


                                  29
               was aware that the FBI was perhaps surveilling her. Part of what
               she said is that, in, part, motivated her to move sooner, to move
               quicker, which is not uncommon in these cases.

               Often in a threat case, once the individual realizes that they're
               monitored by law enforcement or the workplace, they tend to
               actually increase the pathway to get to the end result faster. It's
               actually a factor that we look for a lot, what is the organization or
               the people around her doing to make the situation worse? We don't
               really look at that too much in regular violence assessment.

               So, those are some examples of deception that are relevant.

Sent. Hr'g Tr. 113: 19-124:21.

       These factors demonstrate, Dr. Katsavdakis concluded, that Ceasar poses a moderate risk

for violent/extremist beliefs, further radicalization, and possible acts. Id 95:12-14, 124:22-

125:2; see also Katsavdakis Rep. at 15.

           3. Daisy Khan

       Defendant's first expert to testify was Daisy Khan, an expert in counter-extremism and

women in Islam. Sent. Hr'g Tr. 158:25-159:3. Khan is the founder and executive director of the

Women's Islamic Initiative in Spirituality and Equality, a global network of Muslim women

working on issues of peace building, gender equality, and human dignity. Def. Ex. II. She is the

editor of WISE UP: Knowledge Ends Extremism, a book representing "a community-led effort to

address the issue of the rise of extremism, wherever it might be, but, also, to prevent the rise of

Islam op ho bia in this country." Sent. Hr' g Tr. 162: 16-19. The book has three sections; the first

section discusses Islam in the United States, see id 163:24-164:19; the second section provides

information about the websites and periodicals of ISIL and how propaganda is used to

manipulate individuals' views on various topics, see id 164:20-165:6; the third section concerns

prevention of recruitment, see id. 165:7-166:3. Khan's goal with respect to the book was to




                                                 30
"help ... to revive and to rehabilitate and reform people that may fallen into this trap."

Id. 166:22-24.

        Khan testified about Defendant's previous and current relationship with ISIL, as well as

Khan's own potential role in Defendant's rehabilitation. She testified that Ceasar' s attraction to

ISIL was personal, not ideological. Id. 170: 19-21. Ceasar was motivated, Khan says, by the

social isolation and trauma in her life, as well as her desire for purpose in life:

                 [Ceasar] said social isolation and the trauma in her life had isolated
                 her from others. She felt abandoned, but also she was feeling
                 socially isolated as a citizen in this country because somebody
                 pulled her hijab. Then she said love, marriage and sex. She craved
                 family. She wants to be loved. She has los[t] her mother and had
                 an abusive childhood and she really wanted to be part of that. She
                 also said that ... the Muslim imam was dishonored. That Muslims
                 are dishonored all over the world and she wanted to lift up Muslims.
                 It gave her an important role to play to make Islam great again, like
                 make America great again.

                 So it's that kind of thinking. So I knew that a lot of her issues were
                 deeply personal. The motivation was personal. It was not
                 ideological. I didn't find any religious zeal in her. She doesn't know
                 that much about her religion in my assessment of her religiosity. She
                 craves it and wants to be accepted, but after seeing the push and pulls
                 I came to the conclusion that her reasons for going [to ISIL territory]
                 were primarily personal and she also mentioned that she would be
                 assured a job the day she landed there because she was skilled and
                 . . . she could provide for herself because she has been a solo
                 provider for herself. She's ... been working since she was very
                 young girl and so this would also make her feel like she was
                 independent. So that was the push and pull factor.

Id. 170:8-171 :7. Khan believes that Ceasar is no longer committed to ISIL and that she is

regretful of her conduct. Id 171 :8-24.

       Khan went on to testify that Defendant would benefit from access to a supportive and

understanding community, as well as from continued psychiatric treatment. See id. 172:3-

173: 16. She suggested piloting a rehabilitation program in which Defendant would be placed in

a residential program, provided financial assistance, and given intensive mentoring and support


                                                   31
in a Muslim community. Id. 173:18-174:10. Khan volunteered to act as her mentor. Id. 173:7-

9. The details of the suggested program were not specified and Khan has never designed or used

suchaprogram. Id. 184:18-21.

            4. Dr. Marc Sageman

        Dr. Marc Sageman testified as Defendant's expert on terrorism and forensic psychiatry.

Id 197:16-18. Dr. Sageman is a Senior Fellow at the Foreign Policy Research Institute's Center

for the Study of Terrorism and a forensic psychiatrist. See Def. Ex. SS, at 1. His scholarship

focuses on terrorism, the process of radicalization, and political violence. Id. Dr. Sageman

previously served as the Special Adviser to the Deputy Chief of Staff of the Army and to the

Deputy Chief of Staff of the International Security Assistance Forces (Intelligence) on the

Insider Threat in Afghanistan, and he was a scholar-in-residence at the New York City Police

Department. Id. He testified before the 9/11 Commission, and has consulted for United States

government agencies, local law enforcement agencies, and more than 20 foreign governments.

Id. Dr. Sageman is also the author of books and articles about terrorism. Id. He holds a PhD in

sociology and an MD from New York University, and an AB from Harvard College. Id

        Dr. Sageman first opined on Dr. Katsavdakis's evaluation of Ceasar, specifically his use

of various factors to evaluate Ceasar's threat risk. See Sent. Hr'g Tr. 197:20-205:18. Dr.

Sageman contends that these factors were taken from a specific piece of unreliable academic

literature, then inappropriately used and misapplied. Id. The court did not find Dr. Sageman's

testimony on this topic persuasive, since Dr. Katsavdakis did not testify that he relied upon the

article in question. Id.

        Dr. Sageman then testified about Ceasar's past and current relationship with ISIL and her

risk of recidivism. In addition to meeting with her, he reviewed materials relating to the instant

offenses. Id. 196: 16-17, 212:20-25.


                                                32
        Dr. Sageman testified that Defendant's connection with ISIL was "more of an emotional

affiliation":

                A ... [T]his kind of very strong bond of loyalty and identification
                with this community, this is why she was attracted to ISIS, because
                she felt she idealized this community, this caliphate, and so that it
                would be a fair and just community in the Middle East unlike all of
                the other tyrannies that exist [in the] Middle East. And she felt that
                this community, she was attracted to it because it was online a caring
                community that will take care of her because she was basically
                looking for some people to take care of her.

                Q And how did her personal history contribute to her desire for that
                community?

                A Well, she was very disappointed and alienated from people
                around her because they abused her, they exploited her, they ...
                since she was ... five or six, all the way to ... the three husbands
                who abused her, and, so, she was looking -- so, she felt very
                alienated. And no Muslim was coming to her aid. No Muslim was
                coming to her help. So, she was very alienated, not only by the
                people who would not take care of her, but also the ambient
                community here in the United States. So, she basically looked up to
                this community as an ideal community for her and [was] willing to
                overlook a lot of the horror that goes along with this community. So
                that's how she became attracted to this idealized community, online
                community.

Id 211:21-212:19.

        He further explained that the language Defendant used in her communications while on

presentence release was not indicative of a continued commitment to ISIL because of the passage

of time and the patterns people assume in friendships. Id 213 :6-16. "There is no risk of

violence" by Defendant, said Dr. Sageman, because there is no evidence that she has been or is

violent. Id. 205 :20-206:3. He noted that the risk of Defendant engaging in the conduct that led

to her convictions was low because ISIL no longer controls any territory:

                One is connecting people to ISIS. And this is now very unlikely
                because there's no people to connect to ISIS; it's no longer around,
                as even Dr. Vidino mentioned, in terms of territory. And ISIS online



                                                 33
                 is now very, very small and they don't really respond to people.



                 Second ... , her body going to Iraq or Syria. Again, there's no
                 territory to go to, so I see that as very, very unlikely.

Id. 206:10-25.

       Dr. Sageman also testified about a recent study of recidivism among those convicted of

terrorism offenses in the United States, which indicates that risk of recidivism among convicted

terrorists is low. See id. 209:25-210:15. The study by Dr. Omi Hodwitz-Assistant Professor in

the Department of Sociology and Anthropology at the University of Idaho and a Research

Affiliate of the National Consortium for the Study of Terrorism and Responses to Terrorism at

the University of Maryland-collected data for terrorist offenders and analyzed their postrelease

criminal histories. Def. Ex. UU, at 56. Only 1.6% of terrorist offenders released between 2001

and 2018 recidivated, and none of the crimes which they committed postrelease were clearly

politically motivated. Id at 59-61.

       The court's impression from Dr. Sageman's testimony is that he believes Defendant does

not pose a risk of reoffending because of changed political circumstances, her own personal

growth, and her lack of a history of violence.

            5. Dr. Katherine Porterfield

       Defendant's final expert to testify was psychiatric expert Dr. Katherine Porterfield. Her

background is discussed supra, in Section 11.B. During the sentencing hearing, she testified at

length about Defendant's PTSD, as well as how her offenses directly relate to her clinical

problems:

                 A So my opinion is that Ms. [Ceasar's] clinical problems are very
                 much the root of her very misguided and destructive and
                 dysfunctional actions. She was a person who did not know how to
                 handle her feelings of pain, shame and fear.


                                                 34
Those are pretty much the feelings she walks around with every day
and especially in her younger sort of late adolescence. She did not
have the tools with which to handle those feelings and, therefore,
she managed them by . . . disassociating, not connecting to those
feelings.

She did not have the tools to manage her self-loathing and self-
attack. So she repetitively found herself in relationships with hurtful
people who would again misuse her. These three men we've heard
about, ... these informal marriages, and then ultimately the people
online who were exploiting her.

And she did not know how to handle what I call radar. You know,
radar is like the thing you develop as a person when you get taken
care of as a little kid. You get radar that says, oh, this person's bad
news. They're going to hurt me. They're going to scare me. And
then you get radar that says, hey, this person's kind, and gentle, and
they're taking care of me. That's a good feeling.

When you get abused by your caregivers, especially sexual abuse at
the level she had from her father, your radar, your ability to perceive
who's dangerous, who's safe, becomes incredibly distorted.

Ms. [Ceasar's] perceptions of other people have been so severely
harmed by this abuse and abandonment that she didn't have good
radar. And we have worked on that an awful lot in two years, she
and I, because it's one of the most critical things you need as a
person. You better know who's safe and who's good, and you have
to know who's harmful and dangerous.

Q And it doesn't really make sense to me. If she was abused, why
is she seeking out a violent community?

A It's one of the most painful, difficult things about child abuse,
especially what we call betrayal trauma.

So Ms. [Ceasar] had betrayal trauma. That is the overwhelming
experiences coming at her of fear of hurt of her body, of sexual
abuse; were coming from the person who's supposed to protect her.
So now you have a double whammy. You have fear and
overwhelmed feelings of sexual abuse, and it's coming at you from
the person who's supposed to be your protector.

So what happens is that children, unfortunately, in those moments,
often have to develop a defense mechanism. They have to make
sense of what's happening to them. I must be worthless. I must
have brought this on. I must be bad.



                                  35
              And children internalize that and then, tragically, if they have really
              severe abuse and nobody helps them and nobody takes care of them,
              they repeat it. And that repetition is really the core of what Ms.
              [Ceasar] has struggled with and continues to work on and really
              show more insight in, which is the repeated violence and hurt against
              herself over and over again.

               She went towards danger instead of going towards health and
               protection and that's a very tragic thing, as we see sitting here today.

Sent. Hr'g Tr. 243:5-245:11.

       Dr. Porterfield explained that Ceasar's behavior while on presentence release was typical

of the behavior survivors of trauma exhibit during recovery:

               Q Based on your training and experience, do you have an opinion
               about what caused this behavior on bail?

              A I do. I think that when you work with people who are troubled
              and especially very severely traumatized and abused, their trajectory
              is not a straight line. They, not unlike drug addiction, and not unlike
              domestic violence sufferers, meaning people who are abused and
              then return to abusive partners, the trajectory goes like this: It is a
              wavy line. There is relapse. There is mistake.

              I believe that's what this was. I believe she was released without
              enough planning and without enough support, frankly. I wish I had
              been, myself, more available during that period. I feel badly about
              that.

              And I think that she could not handle the stress at that point of being
              out, not having enough treatment, and not having enough of a
              community. And I think she went back into, you know, sort of
              dipping her toe in the water of some very familiar dysfunctional
              people. That's what I think happened.

              I was just going to say, it was not a good thing legally, but frankly,
              clinically, it gave us a lot to work with, because I was quite shocked
              and I was really, really-- I was shocked and I was disappointed, and
              I was able to talk very intensely with Ms. [Ceasar] about these
              choices and about where her life is going.

              And, you know, in clinical work, that's actually the kind of meat
              that really helps, is if you have some stuff to work with. And I'm




                                                 36
                not glad it happened for all kinds of reasons, but we worked with it
                and we continue to work with it.

Id. 248:1-249:4.

       Despite the "wavy line" of Defendant's recovery from trauma, Dr. Porterfield does not

believe Defendant has a continuing commitment to ISIL:

                Q And do you have an opinion about her current level of
                commitment to ISIS based both on your conversations with her,
                your review of discovery, but also your experience working with
                extremists?

                A She does not have a commitment to ISIS. She is very saddened
                that she did that and embarrassed.

                I think she's struggling more now with her relationship to her faith
                and to Islam, which is why I think it is an incredible benefit to have
                someone like Ms. Khan, who is a spiritual guide in the field, a
                spiritual guide in Islam. But Ms. [Ceasar] does not yearn for this
                fantasied absurd thing that she back then thought was going to give
                her a new life. She does not.

Id. 253:2-14.

       Dr. Porterfield testified that continuing incarceration would be more harmful to Ceasar

than it would be beneficial, given her PTSD:

                Q And shifting to her current state, do you have an opinion about
                how incarceration affects her complex PTSD?

                A I think that prison is not an easy place for anyone. It's not an easy
                place to be.

                I think that it has been harmful to her in that she hasn't had a
                community around her of healthy people. She's had other women
                who are under terrible stress and who also have terrible judgment
                issues, frankly. She has medical problems that do not get addressed,
                which leads her then into a very anxious state because she has so
                many medical problems.

                By the way, if you remember the ACE model I talked about ... ,
                one of the biggest predictors is the higher ACE also the higher
                medical difficulties. And she has very serious medical difficulties
                for her age, I believe not unrelated to the traumatic stress she
                endured as a child.


                                                  37
               Prison is not a great environment for her. It has, I think, been a place
               where she has had to deal with her behaviors and face consequences,
               and I don't think that's actually a bad thing to face consequences
               when we make mistakes. But I think that prison itself is not helpful
               to her condition and it's not helpful to her mental health issues.

               She needs now trauma-focused treatment, which is not what I've
               done.

Id. 253: 15-254: 13 (emphasis added). Trauma-focused treatment, Dr. Porterfield testified, cannot

be accomplished while Defendant is incarcerated because of her vulnerability. See id. 254:14-

255:16. Trauma-focused treatment is intensive and would require Ceasar to discuss in detail her

past experiences, including sexual and physical abuse, so that she and a professional could

"integrate" those experiences into emotional management strategies. Id. 254:15-255:3. The

emotional difficulty of doing this while emotionally isolated during incarceration, Dr. Porterfield

explained, might lead to Ceasar's further deterioration and potentially suicide. Id. 255:4-16.

       B. Defendant's Testimony

       Appearing calm and sincere, Ceasar spoke briefly on her own behalf. Defendant

explained how she sought out ISIL as a way to improve her own situation and how incarceration

has allowed her to learn how to discipline herself and avoid negative influences. See id 339: 1-

18. She testified that she no longer supports or associates with terrorist organizations. See

id 339: 19-24. Ceasar also spoke with insight about her improvements in judgment and mental

health, both in the past and going forward:

               A year ago out on bail, I trusted my own judgment. The difference
               is now that I understand that I have terrible judgment and I can't
               trust what I think are good decisions. I now know the difference,
               which is that I know to seek proper help and advice only from the
               people like Dr. Porterfield, my attorneys and their team, and Daisy
               Khan .

               . . . What I want everyone to know is I was foolish and ignorant. I
               understand the actions I took were wrong, and I will never do it



                                                 38
                  again. I'm not ... going to engage with any terrorists or radical
                  groups.

                  What I want to focus on is getting my mental, my education, and my
                  physical health, and to become a productive citizen. I know I can
                  be. What I have mentally accomplished about my mental health
                  with Dr. Porterfield, she has taught me boundaries, self-esteem, and
                  cleansing myself away from trauma. Also, Ms. Daisy Khan helped
                  me understand the confusion I had in my beliefs. I am more aware
                  of my emotions and communicate better with my peers.

Id. 341 :4-22.

        C. Letter of Defendant's Half-Brother

        In lieu of speaking during the sentencing hearing, Defendant's half-brother submitted to

the court a letter describing his support of her and his commitment to assisting in her

rehabilitation:

                  Dear Judge Weinstein,

                  I am writing on behalf of my sister, Sinmyah Amera Ceasar. I know
                  that my sister has made many mistakes and has plead guilty to
                  supporting ISIS.

                  I am writing you today, with a heavy heart, and of my own free will,
                  to share my support for my sister. As you know, she has faced a
                  lifetime of hardship, abuse, neglect, and pain. I believe this
                  contributed to her crimes and caused her to be involved with those
                  whom she was involved with.

                  My sister and I fell out of touch when she went to live with her
                  mother. I didn't reconnect with her until college via telephone and
                  found out she was in foster care. She's been in and out of the system
                  ever since. Her mother dying was heartbreaking as well, as her
                  mother was my stepmother for some time.

                  I didn't have the means to take Sinmyah in then and I don't now.
                  She doesn't have support from her aunts, uncles, or cousins the way
                  she does from me. I care about her and I keep in touch with her.

                  I believe with proper care, support, and rehabilitation, my sister can
                  live life as a healthy American citizen, and I'm aware that this will
                  be no easy feat.




                                                   39
               Again, she and I re-connected once she was in prison after many
               years apart. I came to visit her in person, and was heartbroken by
               all that she'd went through. She and I talked each week afterwards
               by phone for the past couple of years, and she's spoken to me of the
               harsh realities of prison and her hopes for the future. My sister has
               always been driven and optimistic.

               I don't know what the outcome of these hearings will be, but I will
               support my sister as best I can and love her.

               Thank you for your time and consideration,

               Brother of Sinmyah Amera Ceasar

Def. Ex. XX.

    IV. Offense Level, Criminal History Category, and Sentencing Guidelines
        Range

        The base offense level for Defendant's conspiracy to provide material support offense is

26. U.S.S.G. §§ 2Xl.l(a), 2M5.3(a). Two levels are added because the crime "involved the

provision of ... funds or other material support or resources with the intent, knowledge, or

reason to believe they are to be used to commit or assist in the commission of a violent act."

Id. § 2M5.3(b)(l)(E). Another twelve levels are added because the offense is a felony involving

terrorism. Id. § 3Al .4(a). The adjusted offense level is 40.

        The base offense level for Defendant's obstruction of an official proceeding offense is 14.

Id. § 211 .2(a). Eight levels are added: Three because Ceasar's false statements and concealment

of evidence substantially interfered with the administration of justice, id. § 2J 1.2(b)(2); two

because the offense involved the destruction of a substantial number of records, documents, or

tangible objects, id. § 2Jl.2(b)(3)(A); and three more because Ceasar committed the offense

while on bail release for the conspiracy to provide material support offense, id. § 3C 1.3. Three

levels are deducted for acceptance of responsibility. Id. §§ 3El. l(a), (b). The adjusted offense

level is 19.




                                                 40
        Adjusting for the multiple counts, the total offense level is 40. Id. § 3D1.4(c).

        Although she has no prior criminal record, because the instant case is a felony involving

"the federal crime of terrorism," Defendant's criminal history category is automatically category

VI. Id. § 3A l .4(b).

        The guideline imprisonment range for a total offense level of 40 and a criminal history

category of VI is 360 months to life. Because of the statutory maximum terms of imprisonment,

the restricted guideline term of imprisonment is 360 months to 480 months. Since Ceasar

committed the obstruction offense while on bail release for the conspiracy to provide material

support offense, a term of imprisonment of not more than 120 months must also be imposed

consecutive to any term of incarceration for the obstruction of an official proceeding offense.

18 U.S.C. § 3147.

        A lifetime of supervised release may be imposed for the conspiracy to provide material

support offense. Id. § 3583G). Up to three years of supervised release may be imposed for the

obstruction of an official proceeding offense if a term of imprisonment is imposed.

Id. §§ 3583(a), (b)(2).

    V.Law

        The United States Sentencing Guidelines ("Guidelines") are advisory and allow the court

to exercise its discretion in sentencing. United States v. Booker, 543 U.S. 220, 245--46 (2005).

"A district court may not presume that a Guidelines sentence is reasonable; it must instead

conduct its own independent review of the sentencing factors, aided by the arguments of the

prosecution and defense." United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en bane).

The district court may depart from the Guidelines range when it "consider[s] all of the§ 3553(a)

factors to determine whether they support the sentence requested by a party." Gall v. United

States, 552 U.S. 38, 49-50 (2007).


                                                 41
       The court must impose a sentence sufficient, but not greater than necessary, after

considering the following factors:

               ( 1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for--

               (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines--

               (i) issued by the Sentencing Commission pursuant to section
               994(a)(l) of title 28, United States Code, subject to any amendments
               made to such guidelines by act of Congress (regardless of whether
               such amendments have yet to be incorporated by the Sentencing
               Commission into amendments issued under section 994(p) of title
               28); and

               (ii) that, except as provided in section 3742(g), are in effect on the
               date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States
               Code, taking into account any amendments made to such guidelines
               or policy statements by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing
               Commission into amendments issued under section 994(p) of title
               28);

               (5) any pertinent policy statement--




                                                42
               (A) issued by the Sentencing Commission pursuant to section
               994(a)(2) of title 28, United States Code, subject to any amendments
               made to such policy statement by act of Congress (regardless of
               whether such amendments have yet to be incorporated by the
               Sentencing Commission into amendments issued under section
               994(p) of title 28); and

               (B) that, except as provided in section 3742(g), is in effect on the
               date the defendant is sentenced.

               (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

   VI. 18 U.S.C. § 3553(a) Considerations

       The court carefully considered the above factors in fashioning Defendant's sentence.

       A. Rehabilitation, Punishment, and Deterrence

       Defendant is a 24-year-old United States citizen. Her traumatic childhood has already

been described in detail. See Section II.A. Raised by an ill, single mother, Ceasar was sexually

abused by her father and placed in foster care after her mother became too ill to care for her. She

dropped out of high school and lived with friends and romantic partners, and in homeless

shelters, after signing herself out of foster care. Employment of Ceasar was temporary. A series

of marriages with older men ended after physical and emotional abuse. Defendant lacks stable

relationships with friends and family, with the exception of her half-brother. She also suffers

from serious health conditions, including complex PTSD. See Section 11.B.

       Defendant's testimony was supported by her experts: She sought ISIL as a way to deal

with her harsh circumstances and because of clinical issues affecting her judgment. See Section

III.A.3 (describing Khan's testimony); Section III.A.4 (describing Dr. Sageman's testimony);

Section III.A.5 (describing Dr. Porterfield's testimony); Section III.B (describing Defendant's


                                                43
testimony); see also Richard L. Abel, Law's Trials: The Performance ofLegal Institutions in the

US "War on Terror,, 72 (2018) (describing how many terrorism defendants, "[s]eeking a sense

of meaning through identification with a larger group and cause, ... were easily manipulated").

        Whatever her motivations, there is no question that Defendant's criminal offenses were

serious. Dr. Vidino's testimony helpfully placed Defendant's conduct-connecting individuals

in the United States with !SIL-affiliated individuals-in context. See Section III.A. I. Defendant

was not simply an individual who posted propaganda; she intentionally and knowingly connected

individuals in the United States with those abroad who would do the United States harm. An

objective observer can only conclude that Ceasar's deletion of her communications with others

while on presentence release impeded the government's ability to investigate the extent of her

bail violations.

        The sentence must reflect the importance of specific deterrence, as well as general

deterrence, to protect the public. The experts disagreed about the risk of reoffending posed by

Defendant, but seemed to agree that deradicalization of Defendant (whether or not that has

already occurred in whole or part) would reduce the likelihood of reoffending. In this instance,

rehabilitation and specific deterrence of Defendant seem to go hand in hand.

        The ideal sentence, in the court's estimation following the hearing, would be Defendant's

placement in a deradicalization or disengagement program with provision for intensive

educational, emotional, and economic support to address her childhood trauma and its attendant

results. This treatment might begin while Defendant is incarcerated, or while she was supervised

under strict conditions by the Probation Department. As disclosed during the hearing, no such

satisfactory general program exists in the United States.




                                                44
       For many years, countries in Western Europe and the Middle East have incorporated

deradicalization and disengagement programs into their regular practice when confronted with

individuals assessed as having been radicalized or individuals that have been charged or

convicted of a terrorism-related crime. See, e.g., United Nations Office on Drugs and Crime,

Handbook on the Management of Violent Extremist Prisoners and the Prevention of

Radicalization to Violence in Prisons 122-23 (2016) ("The [Danish] Back on Track ...

programme was designed to help prisoners who have been charged or convicted of terrorism-

related offences, or who have been assessed as vulnerable to radicalization."); Kelly A. Berke 11,

Off-Ramp Opportunities in Material Support Cases, 8 Harv. J. Nat'l Security 1, 28-32 (2017)

(describing the deradicalization program used by Saudi Arabia).

       Such intensive programs may be integrated into terms of incarceration. See, e.g.,

Liesbeth van der Heide & Bart Schuurman, Reintegrating Terrorists in the Netherlands:

Evaluating the Dutch Approach, 17 J. Deradicalization 196, 204-07 (2018) (describing the

Dutch Terrorism, Extremism and Radicalization team, which was designed to "a) improve efforts

made to reintegrate terrorist prisoners while still in detention, b) provide better aftercare upon

their release, and c) create a central and coordinated approach for dealing with this offender class

in the future"). The efficacy of such programs is under study; their existence is evidence of a

commitment to dealing with the problem of radicalization by focusing on rehabilitation.

       The United States lacks adequate rehabilitation programs. The absence is of particular

concern because the kind of incarceration presently utilized in federal prisons can make

radicalization more likely to persist. See United Nations Office on Drugs and Crime, supra at

I 09 ("prison radicalization to violence is an issue of considerable importance and recruitment

attempts, successful or otherwise, do occur"). Apparently only the United States District Court




                                                 45
for the District of Minnesota has made an effort to incorporate_ deradicalization programming

into terrorism-related sentences, and this appears to have been limited to one criminal

prosecution. Berkell, supra at 45-51.

       The federal Bureau of Prisons would be well-served by incorporating a formal

deradicalization and disengagement program into its offerings. This program might build on

those programs in effect abroad and with demonstrated records of success. Such a program

should also account for differences on the basis of sex and gender. See generally Sofia Patel &

Jacqueline Westermann, Women and Islamic-State Terrorism: An Assessment of How Gender

Perspectives Are Integrated in Countering Violent Extremism Policy and Practices, 14 Security

Challenges 53, 56 (2018) ("Gender perspectives are rarely holistically integrated into definitions

and processes of radicalisation. This has resulted in incomplete understanding of female

pathways into and out of violent extremism, as well as the ways in which women develop

resilience to resist radicalisation ...."); Nur Irfani Binte Saripi, Female Members of ISIS: A

Greater Need for Rehabilitation, 7 Counter Terrorist Trends & Analysis 26 (2015) (describing

women's roles in ISIL and noting the importance of tailoring rehabilitation to address their

specific experiences with ISIL).

       With no adequate program of rehabilitation available to Defendant, the court seriously

considered whether a further term of incarceration was appropriate. The seriousness of the

offenses ultimately compelled the conclusion that some incarceration as punishment and for

control was necessary.




                                                46
       B. Potential Harm of Long Incarceration

       The manner in which Defendant's physical and emotional health will be impacted by a

lengthy term of incarceration was seriously considered by the court. See United States v.

Rosado, 254 F. Supp. 2d 316,321 (S.D.N.Y. 2003) ("Since rehabilitation may not be a basis for

incarceration but must be considered as a basis for sentencing, Congress must have anticipated

that sentencing judges would use their authority, in appropriate cases, to reduce a defendant's

sentence to permit him to continue his rehabilitation in the most effective manner." (citing

United States v. Maier, 975 F.2d 944, 947 (2d Cir. 1992)).

       Both Defendant and her experts testified that further incarceration would run the risk of

being detrimental to Defendant's physical,, and psychiatric conditions. See, e.g., Section 111.A.5

(describing Dr. Porterfield's testimony); Section 111.B (describing Defendant's testimony).

Ceasar' s brief presentence release was because of her physical conditions, which have not yet

been fully addressed in prison. And Ceasar cannot benefit from the trauma-focused treatment

that she requires while she is incarcerated.

       The court's conclusion is that a lengthy term of incarceration during which her medical

needs are not fully met would be extremely harmful to Ceasar's development as a productive

member of society.

       Continued separation of Defendant from a supportive, non-incarcerated community will

also be detrimental to the goal of rehabilitation.

       Ceasar' s connection to a supportive community in view of her crimes is essential. The

expert testimony, as well as academic literature, is clear that an individual in Defendant's

position must have stable and supportive relationships for rehabilitation. See Daniel Koehler,

Family Counselling, De-radicalization and Counter-Terrorism: The Danish and German

programs in context, in Countering Violent Extremism: Developing an Evidence-base for Policy


                                                     47
and Practice 129, 129 (Sara Zeiger & Anne Aly eds., 2015) ("social bonds and relationships are

considered to be essential for desistance focussed probation and reintegration work ... , effective

treatment of PTSD ... , as well as the success of terrorist de-radicalization programs ... "

(internal citations omitted)); United Nations Office on Drugs and Crime, supra at 72

("Relationships are one of the primary vehicles for disengagement from violent extremism and,

further, appear to be what most optimally enables subsequent engagement of a former violent

extremist elsewhere in society."). And, in light of Defendant's testimony that she sought ISIL in

part to find a supportive community, her rehabilitation will be aided by her connections to her

half-brother and experts such as Daisy Khan.

       These considerations compel the conclusion that any term of incarceration should be

tailored to minimize the amount of time Defendant would go without effective medical and

social supports.

        C. First Amendment Issues

       Not raised by either Defendant or the government was whether the First Amendment to

the United States Constitution protected any of Defendant's speech or her speaking activities in

support of ISIL. The court, in assessing Defendant's behavior, did consider the free speech

issue, namely the extent to which Defendant's behavior amounted only to engaging in protected,

unpopular speech.

       This country's consideration of constitutional protection of unpopular speech goes back

to its founding. The Sedition Act of 1798 criminalized "false" speech critical of the government

subject to the defense of truth. See Sedition Act of 1798, 1 Stat. 596. Condemned by some at

the time as unconstitutional, "the attack upon its validity has carried the day in the court of

history." New York Times Co. v. Sullivan, 376 U.S. 254, 273-76 (1964). "The general

proposition that freedom of expression upon public questions is secured by the First Amendment


                                                 48
has long been settled by [Supreme Court] decisions." Id. at 269; see also Whitney v. California,

274 U.S. 357, 377 (1927) (Brandeis, J., dissenting) ("Those who won our independence by

revolution were not cowards. They did not fear political change. They did not exalt order at the

cost of liberty. To courageous, selfreliant men, with confidence in the power of free and fearless

reasoning applied through the processes of popular government, no danger flowing from speech

can be deemed clear and present, unless the incidence of the evil apprehended is so imminent

that it may befall before there is opportunity for full discussion. If there be time to expose

through discussion the falsehood and fallacies, to avert the evil by the processes of education, the

remedy to be applied is more speech, not enforced silence. Only an emergency can justify

repression. Such must be the rule if authority is to be reconciled with freedom. Such, in my

opinion, is the command of the Constitution.").

       Upon consideration of the underlying constitutional free speech issue, the court

concluded that Defendant acted physically to help ISIL. She had adequate actus reus and mens

rea under constitutional criminal law. She did not act by speech alone, merely praising that

terrorist organization. Rather, her activity went far beyond speech in physically supporting the

cause of ISIL.

   VII. Sentence

       Defendant is sentenced to 48 months total incarceration. This compares to the 360 to 600

months' imprisonment requested by the government.

       Ceasar is given 46 months in prison for the material support offense, and one month in

prison for the obstruction offense, with an additional one month to be served pursuant to

18 U.S.C. § 3147; the terms of incarceration are to be served consecutively. The court

recommends that Defendant be incarcerated at a prison medical facility such as that in Danbury,




                                                  49
Connecticut, where she can be treated by appropriate programming and where she can be visited

by her half-brother.

       Ceasar is sentenced to eight years of supervised release on the material support offense

and three years of supervised release on the obstruction offense, to run concurrently.

Supervision will be subject to the following special conditions, among others, intended to aid her

disengagement and deradicalization, as well as her general rehabilitation:

       1.      Defendant shall participate in an educational or vocational training program as

approved by the court's Probation Department.

       2.      Defendant shall participate in a mental health treatment program approved by the

Probation Department. She shall contribute to the cost of such services rendered and/or any

psychotropic medications prescribed to the degree she is reasonably able to do so, and shall

cooperate in securing any applicable third-party payment. She shall disclose all relevant

financial information and documents to the Probation Department to assess her ability to pay.

       3.      Defendant shall not associate in person, through mail, electronic mail, the

Internet, social media, telephone, or any other means with any individual known by her to be

affiliated with any terrorism-related groups, organized crime groups, gangs or any other criminal

enterprise; nor shall she frequent any establishment, or other locale where these groups may

meet, pursuant, but not limited to, a prohibition list provided by the Probation Department.

       4.      Defendant shall participate in polygraph examinations required by Probation to

obtain information necessary for risk management and correctional treatment.

       5.      Defendant shall cooperate with the Probation Department's Computer and

Internet Monitoring program. Cooperation shall include, but not be limited to, identifying

computer systems, Internet capable devices, and/or similar electronic devices she has access to,




                                                50
and allowing the installation of monitoring software/hardware on said devices, at her expense to

the extent she can reasonably pay. Defendant may be limited to possessing only one personal

Internet capable device, to facilitate the Probation Department's ability to effectively monitor her

Internet related activities.

           6.    Defendant shall permit random examinations of said computer systems, Internet

capable devices, and similar electronic devices, and related computer peripherals, such as CD's,

under her control.

           7.    Defendant shall report to the Probation Department any and all electronic

communications service accounts (as defined in 18 U.S.C. § 2510(15)) used for communications,

dissemination and/or storage of digital media files (i.e., audio, video, images). This includes, but

is not limited to, email accounts, social media accounts, and cloud storage accounts.

           8.    Defendant shall provide the Probation Department with account identifiers and

passwords for each account, and shall report the creation of new accounts, changes in identifiers

and/or passwords, transfer, suspension and/or deletion of any account within five days of such

action. Failure to provide accurate account information may be grounds for revocation of

release.

           9.    Defendant shall permit the Probation Department to access and search any

account using her credentials when reasonable suspicion exists that she has violated a condition

of supervision and that the account to be searched contains evidence of this violation. Failure to

submit to such a search may be grounds for revocation of release.

           10.   Defendant agrees that the Probation Department may, in its discretion, share

information obtained during its monitoring of her phone, electronic, Internet capable, and/or

computer systems, communications accounts, and devices with the FBI in order for the FBI to




                                                 51
assist the Probation Department in evaluating such information as part of assessing Defendant's

compliance with the terms of her supervision.

        11.       Defendant agrees to monitoring by the Probation Department by location

monitoring and/or global positioning systems ("OPS") for a period of six months. Such

monitoring may include home detention and/or a curfew. Defendant agrees to abide by all

technology requirements and all location monitoring and/or OPS policies and procedures.

Defendant must pay the costs of monitoring to the degree she is reasonably able. Defendant

must disclose all financial information and documents to the Probation Department to assess her

ability to pay.

        12.       Defendant shall submit her person, property, house, residence, vehicle, papers,

computers (as defined in 18 U.S.C. § 1030(e)(l)), other electronic communications or data

storage devices or media, or office, to a search conducted by a female United States Probation

officer. Failure to submit to a search may be grounds for revocation of release. Defendant shall

warn any other occupants of her home that the premises may be subject to searches pursuant to

this condition. An officer may conduct a search pursuant to this condition only when reasonable

suspicion exists that Defendant has violated a condition of her supervision and that the areas to

be searched contain evidence of this violation. Any search must be conducted at a reasonable

time and in a reasonable manner.

        Probation shall issue monthly reports to the court on the progress of Defendant so that the

judge in charge of the case can consider shortening or lightening post-incarceration monitoring.

Any supervision problems shall be promptly reported to the court. Both Probation and

Defendant may move by letter for court intervention, limiting or expanding supervision.

        A special assessment of $200, $100 on each count, is imposed.




                                                  52
       No fine is imposed because it is unlikely that Defendant will be able to pay a fine. A

forfeiture order has been entered separately.

   VIII. Conclusion

       All relevant issues have been considered, with special attention given to the Guidelines,

to ensure the appropriate sentence. The sentence imposed is sufficient, but not greater than

necessary.




                                                      ack B. Weinstein
                                                     Senior United States District Judge

Dated: July31,2019
       Brooklyn, New York




                                                53
